108 F.3d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Oscar RODRIGUEZ-ESCOBEDO, Defendant-Appellant.
No. 96-50343.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Oscar Rodriguez-Escobedo appeals his jury conviction and the sentence imposed for being a deported felon found in the United States in violation of 8 U.S.C. § 1326(a).  Because his contention that the district court erred by determining as a matter of law that his prior deportation had been lawful is foreclosed by United States v. Alvarado-Delgado, 98 F.3d 492 (9th Cir.1996) (en banc);  petition for cert. filed, No. 96-7633 (Jan. 27, 1997), the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3